DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A (Claims 6-8)
Species B (Claim 9)
The species are independent or distinct because A and B have mutually exclusive features. Species A is drawn to an embodiment of a cooling module wherein a first set of baffles proximate to a cooling-fluid inlet lacks metallic members and a second set of baffles proximate to a cooling-fluid outlet has metallic members. Species B is drawn to an embodiment of a cooling module wherein a first set of baffles proximate to a cooling-fluid inlet lacks metallic members, a second set of baffles proximate to the cooling-fluid outlet includes a respective metallic member having a second area exposed to cooling fluid, and a third set of baffles includes a respective metallic member having a first area exposed to cooling fluid, wherein the second area is greater than the first area.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A and Species B, are mutually exclusive species, therefore, would require separate and distinct searches to determine patentability.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Ellen Schwab on 7/27/2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 6-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claim 9 has been withdrawn.
Claims 1-8 and 10-20 have been examined on the merits of this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 4 denotes reference characters 208, 231, 234, 236, 264, which cannot be found in the specification.
Fig. 6 denotes reference characters 401, 403, 266, 268, and 468 which cannot be found in the specification

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
[0078] states Fig. 6 shows reference characters 614, 618, 620 which cannot be found in the figures.  

The drawings are objected to because
Fig. 4 has reference character 204, pointed to what is believed to be ICB cover 306.  
Fig. 6 has reference character 204 pointed to what is believed to be metallic portion 316.
Fig. 6 has reference character 403 pointed to what is believed to be lightweight portion 318.
Fig. 6 has reference character 266 pointed to what is believed to be nozzle 322

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The disclosure is objected to because of the following informalities: 
[0054] states “internal communication management module 93” when it should state “internal communication management module 92”.  
Appropriate correction is required.

Claim Objections
Claims 8 and 14-15 are objected to because of the following informalities:  
Claims 8 and 14 state “the first set” and the “second set” but should state “the first set of baffles” and the “second set of baffles” to provide consistency to the claims.  
Claim 15 states “the second portion being supported” but should state “the second portion of the battery cell tabs being supported” to provide consistency to the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation "the cooling fluid" in lines 14 and 21 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8 and 11-20 are also rejected due to their dependency.
Claim 3 recites the limitations "the cooling inlet" in line 6 and “the cooling outlet” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 14 recites the limitation "the cooling-fluid outlet" in lines 2-3 and 3d respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1), further in view of Pinon (US 20180212289 A1).
claims 1 and 10, Schroeter discloses a battery module comprising: 
a battery pack (battery 1 in Figs. 1-2) including a plurality of battery pouches (individual cells 2 in Figs. 1-2), 
a plurality of battery cell tabs (current drain tabs 2.2, 2.3 in Figs. 1-2), each of the battery pouches including a respective battery cell tab extending from an end thereof, the plurality of battery cell tabs defining a common plane ([0032]-[0035]).
 Schroeter disclose a cooling module configured to directly cool the plurality of battery cell tabs, the cooling module including: 
an isolation sheet (heat conducting foils 5 made of an electrically insulating material in Figs. 1-2) being generally prismatic with a first planar surface opposite a second planar surface, the first planar surface contacting the plurality of battery cell tabs along the common plane, and a heat exchanger (cooling plates 3 in Figs. 1-2, [0040]). 
Schroeter discloses the heat exchanger includes a metallic portion including an outer planar surface engaging the second planar surface (Figs. 1-2, [0040]). 
However, Schroeter does not disclose the metallic portion defines an open cavity, and the heat exchanger further includes a lightweight portion joined to the metallic portion to define a unitary flow assembly, the lightweight portion being formed from a thermally conductive plastic material, the lightweight portion including a plurality of baffles extending therefrom, the plurality of baffles being integrally formed with the lightweight portion, the plurality of baffles engaging an interior surface of the metallic portion to thereby define a serpentine path for a cooling fluid.
Girmscheid teaches a heat exchanger (battery cooler 1 in Fig. 1) includes a support plate (3 in Fig. 1, drawn to the claimed metallic portion) and a structure plate (2 in Fig. 1, drawn to the 
While Girmscheid does not explicitly state the plurality of baffles engage an interior surface of the support plate, one of ordinary skill in the art would understand that in order for the cooling fluid to flow in the serpentine manner, the baffles would need to engage the interior surface of the support plate, or cooling fluid could flow over the baffles and the serpentine path would not be followed.
While Girmscheid does not explicitly disclose the support plate defines an open cavity, one of ordinary skill in the art would recognize that the embodiment taught in Fig. 4 appears to show the channel boundaries and webs defining the serpentine path extending from/raised from the bottom surface of the structure plate and would necessarily change the form or shape of the support plate to have an open cavity in order to fully enclose all channel boundaries when the support plate is disposed on top because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
However, modified Schroeter discloses the lightweight portion is formed of metal and does not disclose the lightweight portion being formed from a thermally conductive plastic material.
Pinon teaches graphene is a substance that greatly increases thermal conductivity of a cooling fin substrate ([0033]). Pinon teaches graphene can be mixed with plastic material and interspersed within the plastic to enhance the plastic's properties ([0034]). Pinon teaches a solid-plastic fin substrates enhanced with graphene can used to transfer heat away from the source of the heat, such as a battery cell ([0036]).


Regarding claim 3, modified Schroeter discloses all of the limitations of claim 1 as set forth above. 
Modified Schroeter further discloses wherein the plurality of baffles includes a first baffle, a second baffle, and a third baffle each extending laterally through a center of the cavity, each of the first baffle, the second baffle, and the third baffle allow cooling fluid to pass through gaps between both ends of the respective baffle and lateral walls of the heat exchanger corresponding to the respective baffle, the first baffle is disposed adjacent to the coolant inlet, and the second baffle and the third baffle are disposed adjacent to the coolant outlet (as shown in annotated Girmscheid Fig. 4 below).

    PNG
    media_image1.png
    338
    643
    media_image1.png
    Greyscale

Annotated Girmscheid Fig. 4

Regarding claim 4, modified Schroeter discloses all of the limitations of claim 1 as set forth above. 
Girmscheid further teaches the lightweight portion is provided with a fluid connection position (6 in Fig. 4) such that at a corresponding position on the metallic portion two feed-throughs (5 in Fig. 1, drawn to the cooling-fluid inlet nozzle and cooling-fluid outlet nozzle) are provided ([0038]). Girmscheid further teaches that at the position of the feed-throughs on the outside of the metallic portion, a pipe connection (4 in Fig. 1) is attached and the pipe connection facilitates a connection of the heat exchanger to a fluid cooling circuit ([0038]). 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that modified Schroeter discloses a cooling-fluid inlet nozzle and a cooling-fluid outlet nozzle that are disposed perpendicular to a longitudinal axis of the heat exchanger.

Regarding claim 5, modified Schroeter discloses all of the limitations of claim 1 as set forth above.
The limitation “provides structural support to the outer planar surface of the metallic portion” is considered an “intended-use” limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 

Regarding claims 6 and 12, modified Schroeter discloses all of the limitations of claims 1 and 10 respectively as set forth above. 
Pinon teaches a graphene enhanced cooling fin with an exemplary aluminum plate surrounded entirely by a layer of graphene enhanced plastic (Fig. 8, [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Pinon within the cooling module of modified Schroeter and provided the plurality of baffles to include a plurality of metallic members therein, with the reasonable expectation it would lead to the successful cooling of a battery pack. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claims 7 and 13, modified Schroeter discloses all of the limitations of claims 6 and 12 respectively as set forth above.

Pinon teaches a cooling fin can include layers of aluminum, copper, and/or steel, with layers of graphene deposited between the multiple layers of metal ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the baffles made of an exemplary aluminum plate surrounded entirely by a layer of graphene enhanced plastic with baffles made of layers of aluminum, copper, and/or steel, with layers of graphene deposited between the multiple layers of metal because both materials are known to be used in art for cooling batteries. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Due to the plurality of baffles engaging an interior surface of the metallic portion, the metallic members would be compressively engaging the metallic portion of the heat exchanger. Further, since the metallic portion and the metallic members are both made of metal, they would form a thermal bridge therebetween.

Regarding claims 8 and 14, modified Schroeter discloses all of the limitations of claims 7 and 13 respectively as set forth above
Modified Schroeter discloses wherein the plurality of baffles includes a first set of baffles proximate to a cooling-fluid inlet and a second set of baffles proximate to a cooling-fluid 

    PNG
    media_image2.png
    338
    643
    media_image2.png
    Greyscale

Annotated Girmscheid Fig. 4

While modified Schroeter does not disclose wherein the first set of baffles lacks metallic members, Pinon teaches a cooling fin can include two 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have baffles with metallic members in the second set of baffles and baffles lacking metallic members, such as the two layers of graphene enhanced plastic surrounding a single layer of un-enhanced plastic, in the first set of baffles because this would allow one of ordinary skill to alter the heat transfer requirements of the cooling module depending on the application. One of ordinary skill in the art would recognize that metallic materials transfer more heat away from a system than non-metallic materials, therefore if both metallic and nonmetallic baffles are utilized, an even heat transfer throughout the heat exchanger can be accomplished.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1), further in view of Pinon (US 20180212289 A1) as applied to claim 1 and 10 respectively, and even further in view of Kumar et al (US 20080292948 A1).
Regarding claims 2 and 11, modified Schroeter discloses all of the limitations of claim 1 and 10 respectively as set forth above. Modified Schroeter discloses an isolation sheet, but does not disclose wherein the isolation sheet is formed from mica.
Kumar teaches a conventional battery in which mica sheets are packed between adjacent cells so as to insulate the cells from each other and from the mechanical packaging of the conventional battery ([0005]).

The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1), further in view of Pinon (US 20180212289 A1) as applied to 10, and even further in view of Kim et al (US 20180159096 A1).
Regarding claim 15, modified Schroeter discloses all of the limitations of claim 10 as set forth above. Modified Schroeter discloses the plurality of battery cell tabs (current drain tabs 2.2, 2.3) include a first portion and a second portion at a convex angle to the first portion (shown in annotated Schroeter Fig. 4 below).

    PNG
    media_image3.png
    694
    578
    media_image3.png
    Greyscale

Annotated Schroeter Fig. 4

 However, modified Schroeter does not disclose wherein the first portion extends through an interconnect board and the second portion is supported by the interconnect board, and wherein the cooling module compressively engages the second portion of the battery cell tabs and the interconnect board.
Kim teaches interconnect boards (first ICB housing 60 and the second ICB housing 70 in Fig. 2) are connected with electrode leads of secondary batteries to connect secondary batteries in series or in parallel ([0053]). Kim teaches the interconnect boards can includes a lead hole (65 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Schroeter and provided an interconnect board to the battery module wherein the first portion of the battery tabs extends through the interconnect board and the second portion of the battery tabs is supported by the interconnect board with the expectation that this modification would all for the secondary batteries to be connected in series or in parallel.
While modified Schroeter does not explicitly disclose the cooling module compressively engages the second portion of the battery cell tabs and the interconnect board, one of ordinary skill in the art would recognize that the cooling module would be compressively engaging the second portion of the battery cell tabs and the interconnect board because the second portion of the battery tabs would be located between the interconnect board and the cooling module, therefore the second portion would be pushed against and engaging with the interconnect board by the cooling module. 

Regarding claim 16, modified Schroeter discloses all of the limitations of claim 15 as set forth above. Modified Schroeter does not disclose the battery module further comprises an ICB cover defining an open cavity having the cooling module therein, the ICB cover configured to inhibit movement of the cooling module along two axes, the ICB cover configured to, upon a 
Kim further teaches an ICB cover (second end plate 140 or third end plate 150) with an open cavity (shown in annotated Fig. 10 of Kim below) that protects a member of the battery module (first ICB cover 100 and second ICB cover 110) disposed between the interconnect board (first ICB housing 60 or second ICB housing 70 in Fig. 2) and the ICB cover (“the battery module 1 may include … a second end plate 140 that protects the first ICB cover 100, and a third end plate 150 that protects the second ICB cover 110”, [0080]).

    PNG
    media_image4.png
    303
    387
    media_image4.png
    Greyscale

Annotated Kim Fig. 10

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Schroeter and provided an ICB cover, such as the one taught by Kim, defining an open cavity with the reasonable expectation that the cooling module could be successfully disposed within the open cavity and the ICB cover would be able to protect the cooling module. The prior 
The limitation “configured to inhibit movement of the cooling module along two axes” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since modified Schroeter discloses the ICB cover has an open cavity in which the cooling module can be disclosed, one of ordinary skill in the art would recognize the ICB cover would be capable of inhibiting the movement of the cooling module along two axes.
The limitation “the ICB cover configured to, upon a fastening engagement with the interconnect board, apply compressive force between the cooling module and the plurality of battery cell tabs” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since modified Schroeter discloses the ICB cover has an open cavity in which the cooling module can be disclosed, one of ordinary skill in the art would recognize that the second portion of the battery 

Regarding claim 18, modified Schroeter discloses all of the limitations of claim 16 as set forth above. Modified Schroeter discloses wherein the ICB cover includes a plurality of indentations configured to inhibit movement of the cooling module along a first axis (up-down direction) of the two axes (shown in annotated Fig. 10 of Kim below).

    PNG
    media_image5.png
    303
    423
    media_image5.png
    Greyscale

Annotated Fig. 10 of Kim

The limitation “configured to inhibit movement of the cooling module along a first axis of the two axes” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts 

Regarding claim 19, modified Schroeter discloses all of the limitations of claim 16 as set forth above. 
Kim further discloses the indentations have a communication hole (142/152 in Fig. 10) that communicates with a fixing bush (102/112) on a member of the battery module (first ICB cover 100 and second ICB cover 110) disposed between the interconnect board (first ICB housing 60 or second ICB housing 70 in Fig. 2) and the ICB cover ([0081]). Modified Schroeter further discloses a fastener (bolt) is screw-coupled to the fixing bush through the communication hole to couple the ICB cover and the member ([0082]).
While modified Kim does not teach wherein the ICB cover is secured to the interconnect board by way of a fastener, this is merely a rearrangement of the parts taught by Kim and it would have been obvious to one of ordinary skill in the art to rearrange the parts as taught by Kim within the battery module of modified Schroeter and provided a fixing bush on the interconnect board in order to secure the ICB cover to the interconnect board by way of a fastener through the indentations in order to, for example, ensure the connection of the ICB cover to the interconnect board, because the mere rearrangement of parts, without any new or 
Further, the limitation “wherein the indentations are further configured to receive a fastener therethrough to secure the ICB cover to the interconnect board” is considered an “intended-use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Since modified Schroeter discloses the indentations can receive a fastener, one of ordinary skill in the art would recognize indentations would be capable of securing the ICB cover to the interconnect board.


Regarding claim 20, modified Schroeter discloses all of the limitations of claim 19 as set forth above. Modified Schroeter does not disclose wherein the fastener is a protrusion that is integrally formed with the interconnect board.
Kim teaches a first end plate may include a plurality of elastic hooks which are formed with a preset space therebetween and each are lockingly coupled to hook holes on a cooling plate in order to couple the first end plate with the cooling plate ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Schroeter and substituted the indentations of modified Schroeter with hook holes as .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeter et al (US 20130045409 A1) in view of Girmscheid et al (US 20130014923 A1), further in view of Pinon (US 20180212289 A1) further in view of Kim et al (US 20180159096 A1) as applied to claim 16, and even further in view of Igoris et al (US 20070275298 A1).
Regarding claim 17, modified Schroeter discloses all of the limitations of claim 16 as set forth above. Modified Schroeter discloses the cooling module is disposed within the open cavity of the ICB cover, however does not disclose wherein movement of the cooling module along the two axes is inhibited by a friction fit between the cooling module and the ICB cover.
Igoris teaches “an interference fit can simplify manufacturing” ([0034]). One of ordinary skill in the art would understand “interference fit” is another term for “friction fit”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Igoris in the battery module of modified Schroeter and induced a friction fit between the cooling module and the ICB cover in order to inhibit the movement of the cooling module along the two axes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Maria Laios/            Primary Examiner, Art Unit 1727